Exhibit 10.4
 
INVESTOR RELATIONS ESCROW AGREEMENT
 
This INVESTOR RELATIONS ESCROW AGREEMENT (this “Agreement”) is made as
of December 15, 2010 by and among China Growth Corporation, an exempted company
incorporated in the Cayman Islands with limited liability (the “Company”), with
its address at Jing Gen Industrial Park, #10 Gangkouerlu Road, Du Ruan Town,
Jiangmen City, Guangdong Province, China, Anslow & Jaclin, LLP, with its address
at 195 Route 9 South, Manalapan, New Jersey 07726 (the “Escrow Agent”), and
Access America Investments, LLC (the “Investor Representative”).  All
capitalized terms used in this Agreement and not otherwise defined herein shall
have the respective meanings assigned them in the Subscription Agreement,
between the Company and each investor signatory thereto (collectively, the
“Investors”), dated December 15, 2010.


W I T N E S E T H:
 
WHEREAS, the Company intends to effect a Share Exchange with Wealth
Environmental Protection Group, Inc., a company incorporated under the laws of
the British Virgin Islands (“Wealth Environmental Protection”). The closing of
the Share Exchange is conditioned upon all of the conditions of the Offering
(defined below) being met, and the Offering is conditioned upon the closing of
the Share Exchange. Wealth Environmental Protection owns 100% of the issued and
outstanding capital stock of Wealth Environmental Technology Holding Ltd.
(“Wealth Environmental Technology”), a company incorporated under the laws of
Hong Kong. Wealth Environmental Technology in turn holds all of the issued and
outstanding stock of Jiangmen Huiyuan Environmental Protection Technology
Consultancy Co., Ltd (“Jiangmen Huiyuan”), a company incorporated under the laws
of the People’s Republic of China (“PRC”), which controls Jiangmen Wealth Water
Purifying Agent Co., Ltd. (“Jiangmen Wealth Water”), a company organized under
the laws of the People’s Republic of China by a series of contractual agreements
and arrangements with Jiangmen Wealth Water and/or its shareholders. As a result
of the Share Exchange, Wealth Environmental Protection, Wealth Environmental
Technology and Jiangmen Huiyuan will become the wholly owned subsidiaries of the
Company;


WHEREAS, as soon as practicable following the Share Exchange and the Offering,
the Company shall take any action required to be taken pursuant to any
applicable laws and the Company’s Memorandum and Articles of Association, as
amended to effectuate a 1:1.42610714 Reverse Split of the Company’s issued and
outstanding ordinary shares as of the closing of the Share Exchange and the
Offering.  Hereinafter, unless indicated otherwise, all references to the
preference shares and ordinary shares are based upon a post-Reverse Split basis;


WHEREAS, the Company desires to offer and sell units in a private offering (the
“Offering”) (each, a “Unit,” and collectively, the “Units”) at a price of $30.00
per Unit (the “Purchase Price”) for aggregate gross proceeds of a minimum of
$6,500,000 (the “Minimum Offering”) and up to a maximum of $10,000,000 (the
“Maximum Offering”), which Offering is being made on an “all-or-none” basis with
respect to the Minimum Offering and a “best efforts” basis with respect to the
Maximum Offering;
 
WHEREAS, each Unit consists of the following securities on a post-Reverse Split
basis: (i) two (2) shares of the Company’s Class A 6% convertible preference
shares (the “Preference Share”) with each Preference Share convertible into five
(5) shares of the Company’s ordinary shares (the “Ordinary Shares”), and  (ii) a
warrant (the “Warrant”) to purchase five (5) Ordinary Shares at a per share
exercise price of $4.50. The “Preference Shares,” “Warrants” and “Warrant
Shares” are collectively referred to as the “Securities.” The Securities sold in
this Offering will not be registered under the Securities Act (as hereinafter
defined) in reliance upon an exemption from securities registration afforded by
the provisions of Section 4(2), Regulation D (“Regulation D”) and/or Regulation
S (“Regulation S”) as promulgated by the United States Securities and Exchange
Commission (the “Commission”) under the Securities Act of 1933, as amended (the
“Securities Act”). The minimum investment per Subscriber is One Thousand (1,000)
Units or $30,000, although the Company in its sole discretion may accept
subscriptions of a lesser amount; and
 
 
 
 

--------------------------------------------------------------------------------

 

 
WHEREAS, the Company proposes to establish an escrow account (the “Escrow
Account”), which shall include One Hundred Twenty Thousand Dollars ($120,000) of
the Offering proceeds to be used for investor relations fees (the “IR Escrow
Amount”); and the Escrow Agent is willing to establish the Escrow Account on the
terms and subject to the conditions hereinafter set forth; and
 
WHEREAS, the Investors have appointed the Investor Representative to act on
their collective behalf with respect to this Agreement and all amendments
thereto.
 
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties hereto hereby agree as follows:
 
1. Appointment of Escrow Agent.  The Company and Investor Representative hereby
appoint Escrow Agent as escrow agent to act in accordance with the terms and
conditions set forth in this Agreement, and the Escrow Agent hereby accepts such
appointment and agrees to establish the Bank Account (as defined below) on the
terms and subject to the conditions hereinafter set forth.
 
2. Establishment of the Bank Account.  The Escrow Agent shall establish an
interest-bearing bank account at the branch of the bank selected by the Escrow
Agent (heretofore defined as the “Bank Account”).  The purpose of the Bank
Account is for (a) the deposit of the IR Escrow Amount by the Company, and (b)
the disbursement of collected funds, all as described herein.
 
3. Delivery of the Escrow Amount.  The Company hereby directs the Escrow Agent
to receive the Escrow Amount to be transferred to it at the Closing and hold and
disburse it as provided in this Agreement.  The Escrow Amount shall be held by
the Escrow Agent in the Bank Account as follows:
 
Wachovia Bank NA
800 West Main Street
Freehold, New Jersey 07726
Account No.:  2000013292968
ABA No.:  031201467
Account: Anslow & Jaclin LLP Attorney Trust Account
Reference: China Growth Corporation Investor Relations Escrow
SWIFT Code: PNBPUS33


 
4. Disbursements from the Bank Account. The Escrow Agent shall release the IR
Escrow Amount in incremental amounts pursuant to written instructions provided
to it by the Company to an investor relations firm appointed by the Company
subject to the consent by the Investor Representative, which consent it shall
not unreasonably withhold.  If the entire IR Escrow Amount is not disbursed
within two (2) years from the date hereof, the balance of the IR Escrow Amount
will be returned to the Company.  Under no circumstances shall the Escrow Amount
be disbursed to anyone other than the Company unless the Company or the
Company’s investor relations firm provides written instructions to such effect.
 
5. Duration. This Agreement shall terminate upon the disbursement of the entire
IR Escrow Amount in accordance with Section 4.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
6. Interpleader.  Should any controversy arise among the parties hereto with
respect to this Agreement or with respect to the right to receive the Escrow
Amount, the Escrow Agent shall have the right to consult counsel and/or to
institute an appropriate interpleader action to determine the rights of the
parties.  The Escrow Agent is also hereby authorized to institute an appropriate
interpleader action upon receipt of a written letter of direction executed by
the parties so directing Escrow Agent.  If the Escrow Agent is directed to
institute an appropriate interpleader action, it shall institute such action not
prior to thirty (30) days after receipt of such letter of direction and not
later than sixty (60) days after such date.  Any interpleader action instituted
in accordance with this Section 6 shall be filed in any court of competent
jurisdiction in New York, New York, and the Escrow Amount in dispute shall be
deposited with the court and in such event Escrow Agent shall be relieved of and
discharged from any and all obligations and liabilities under and pursuant to
this Agreement with respect to the Escrow Amount.
 
7. Exculpation and Indemnification of Escrow Agent.
 
7.1 The Escrow Agent is not a party to, and is not bound by or charged with
notice of any agreement out of which this escrow may arise. The Escrow Agent
acts under this Agreement as a depositary only and is not responsible or liable
in any manner whatsoever for the sufficiency, correctness, genuineness or
validity of the subject matter of the escrow, or any part thereof, or for the
form or execution of any notice given by any other party hereunder, or for the
identity or authority of any person executing any such notice. The Escrow Agent
will have no duties or responsibilities other than those expressly set forth in
this Agreement.  The Escrow Agent will be under no liability to anyone by reason
of any failure on the part of any party hereto (other than the Escrow Agent) or
any maker, endorser or other signatory of any document to perform such person’s
or entity’s obligations hereunder or under any such document.  Except for this
Agreement and instructions to the Escrow Agent pursuant to the terms of this
Agreement, the Escrow Agent will not be obligated to recognize any agreement
between or among any or all of the persons or entities referred to herein,
notwithstanding its knowledge thereof.  The Escrow Agent shall not be required
to expend or risk any of its own funds or otherwise incur any liability,
financial or otherwise, in the performance of any of its duties hereunder.
 
7.2 The Escrow Agent will not be liable for any action taken or omitted by it,
or any action suffered by it to be taken or omitted, in good faith and in the
exercise of its own best judgment, and may rely conclusively on, and will be
protected in acting upon, any order, notice, demand, certificate, or opinion or
advice of counsel (including counsel chosen by the Escrow Agent), statement,
instrument, report or other paper or document (not only as to its due execution
and the validity and effectiveness of its provisions, but also as to the truth
and acceptability of any information therein contained) which is reasonably
believed by Escrow Agent to be genuine and to be signed or presented by the
proper person or persons. The duties and responsibilities of the Escrow Agent
hereunder shall be determined solely by the express provisions of this Agreement
and no other or further duties or responsibilities shall be implied, including,
but not limited to, any obligation under or imposed by any laws of the State of
New York upon fiduciaries.
 
7.3 The Escrow Agent will be indemnified and held harmless, jointly and
severally, by the Company from and against any expenses, including reasonable
attorneys’ fees and disbursements, damages or losses suffered by the Escrow
Agent in connection with any claim or demand, which, in any way, directly or
indirectly, arises out of or relates to this Agreement or the services of Escrow
Agent hereunder; except, that if the Escrow Agent is guilty of willful
misconduct, fraud or gross negligence under this Agreement, then the Escrow
Agent will bear all losses, damages and expenses arising as a result of such
willful misconduct, fraud or gross negligence. Promptly after the receipt by the
Escrow Agent of notice of any such demand or claim or the commencement of any
action, suit or proceeding relating to such demand or claim, the Escrow Agent
will notify the other parties hereto in writing.  For the purposes hereof, the
terms “expense” and “loss” will include all amounts paid or payable to satisfy
any such claim or demand, or in settlement of any such claim, demand, action,
suit or proceeding settled with the express written consent of the parties
hereto, and all costs and expenses, including, but not limited to, reasonable
attorneys’ fees and disbursements, paid or incurred in investigating or
defending against any such claim, demand, action, suit or proceeding.  The
provisions of this Section 7.3 shall survive the termination of this Agreement.
 
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
7.4 If at any time the Escrow Agent is served with any judicial or
administrative order, judgment, decree, writ or other form of judicial or
administrative process which in any way affects the Escrow Amount (including but
not limited to orders of attachment or garnishment or other forms of levies or
injunctions or stays relating to the transfer of the Escrow Amount) (an
“Order”), the Escrow Agent is authorized to comply therewith in any manner it or
legal counsel of its own choosing deems appropriate, provided, that the Escrow
Agent shall immediately provide notice to the Company and the Investor
Representative of such Order, and, to the extent permitted under the Order,
shall defer compliance with the Order until the Company and the Investor
Representative have had an opportunity to dispute, appeal, or otherwise
challenge such Order.  If the Escrow Agent complies with any such Order after
complying with all other requirements under this Section 7.4, Escrow Agent shall
not be liable to any of the parties hereto or to any other person or entity even
though such Order may be subsequently modified or vacated or otherwise
determined to have been without legal force or effect.
 
7.5 The Escrow Agent shall not incur any liability for not performing any act or
fulfilling any duty, obligation or responsibility hereunder by reason of any
occurrence beyond the control of the Escrow Agent (including but not limited to
any act or provision of any present or future law or regulation or governmental
authority, any act of God or war, civil unrest, local or national disturbance or
disaster, any act of terrorism, or the unavailability of the Federal Reserve
Bank wire or facsimile or other wire or communication facility), except to the
extent that it failed to act reasonably to avoid or restrict the effect of any
such occurrence on its duties, obligations, and responsibilities hereunder.
 
7.6 The Escrow Agent shall not be called upon to advise any party as to the
wisdom in selling or retaining or taking or refraining from any action with
respect to any securities or other property deposited hereunder.
 
7.7 When the Escrow Agent acts on any information, instructions, communications
(including, but not limited to, communications with respect to the delivery of
securities or the wire transfer of funds) sent by telex, facsimile, email or
other form of electronic or data transmission, the Escrow Agent, absent gross
negligence, shall not be responsible or liable in the event such communication
is not an authorized or authentic communication (whether due to fraud,
distortion or otherwise). In the event of any ambiguity or uncertainty hereunder
or in any notice, instruction or other communication received by the Escrow
Agent hereunder, the Escrow Agent may, in its sole discretion, refrain from
taking any action other than to retain possession of the Escrow Amount, unless
the Escrow Agent receives written instructions, signed by the Investor
Representative which eliminates such ambiguity or uncertainty.
 
7.8 The Escrow Agent does not have any interest in the Escrow Amount deposited
hereunder but is serving as escrow holder only and having only possession
thereof. The Company shall pay or reimburse the Escrow Agent upon request for
any transfer taxes or other taxes relating to the Escrow Amount that are
incurred and are required to be incurred pursuant to the terms and provisions of
this Agreement and shall indemnify and hold harmless the Escrow Agent from any
amounts that it is obligated to pay in the way of such taxes. Any payments of
income from this Escrow Account shall be subject to withholding regulations then
in force with respect to United States taxes. The Company will provide the
Escrow Agent with appropriate W-9 forms for tax identification number
certifications, or W-8 forms for non-resident alien certifications. It is
understood that the Escrow Agent shall only be responsible for income reporting
with respect to income earned on the Escrow Amount and will not be responsible
for any other reporting. This paragraph shall survive notwithstanding any
termination of this Agreement or the resignation or removal of the Escrow Agent.
 
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
7.9 Escrow Agent may generally engage in any kind of business with the Company,
the Investor Representative or any participant in the Offering or any subsidiary
or affiliate thereof as if it had not entered into this Agreement or any other
agreement with them. Escrow Agent and its affiliates and their officers,
directors, employees, and agents (including legal counsel) may now or hereafter
be engaged in one or more transactions with the Company, the Investor
Representative or any participant in the Offering or any subsidiary or affiliate
thereof or may act as trustee, agent or representative of either the foregoing
parties or otherwise be engaged in other transactions with such parties
(collectively, the “Other Activities”).  Without limiting the forgoing, Escrow
Agent and its affiliates and their officers, directors, employees, and agents
(including legal counsel) shall not be responsible to account to the Company,
the Investor Representative or any participant in the Offering or any subsidiary
or affiliate thereof for such Other Activities.
 
7.10           The Escrow Agent has acted as legal counsel for the Company and
may continue to act as legal counsel for the Company from time to time,
notwithstanding its duties as the Agent hereunder. The Investor Representative
consents to the Escrow Agent in such capacity as legal counsel for the Company
and waives any claim that such representation represents a conflict of interest
on the part of the Agent. The Company and Investor Representative understand
that the Escrow Agent is relying explicitly on the foregoing provision in
entering into this Agreement.
 
8. Fees and Expenses. The Escrow Agent shall be entitled to payment in the
amount of $2,500 per year for the services rendered hereunder. In addition, the
Company agrees to pay the Escrow Agent’s costs and expenses including reasonable
attorney’s fees in the event of any dispute or litigation threatened or
commenced which requires the Escrow Agent in its opinion to refer such matter to
its attorneys and all wire fees, packaging and postal fees and expenses
(including FedEx).  Escrow Agent will incur no liability for any delay
reasonably required to obtain such advice of counsel.
 
9. Resignation of Escrow Agent.  At any time, upon five (5) days’ written notice
to the Company, the Escrow Agent may resign and be discharged from its duties as
escrow agent hereunder.  As soon as practicable after its resignation, the
Escrow Agent will promptly turn over to a successor escrow agent appointed by
the Company the Escrow Amount held hereunder upon presentation of a document
appointing the new escrow agent and evidencing its acceptance thereof.  If, by
the end of the 5-day period following the giving of notice of resignation by the
Escrow Agent, the Company shall have failed to appoint a successor escrow agent,
the Escrow Agent may interplead the Escrow Amount into the registry of any court
having jurisdiction.
 
10. Records.  The Escrow Agent shall maintain accurate records of all
transactions hereunder.  Promptly after the termination of this Agreement or as
may reasonably be requested by the parties hereto from time to time before such
termination, the Escrow Agent shall provide the parties hereto, as the case may
be, with a complete copy of such records, certified by the Escrow Agent to be a
complete and accurate account of all such transactions.  The authorized
representatives of each of the parties hereto shall have access to such books
and records at all reasonable times during normal business hours upon reasonable
notice to the Escrow Agent.
 
11. Notice.  All notices, communications and instructions required or desired to
be given under this Agreement must be in writing and shall be deemed to be duly
given if sent by registered or certified mail, return receipt requested, or
overnight courier to the following addresses:
 
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
If to Escrow Agent:


Anslow & Jaclin, LLP
Attn:           Richard I. Anslow, Esq.
    Kristina L. Trauger, Esq.
195 Route 9 South, 2nd Floor
Manalapan, NJ 07726
Tel: (732) 409-1212
Fax: (732) 577-1188


If to the Company:


China Growth Corporation
c/o Jiangmen Wealth Water Purifying Agent Co., Ltd.
Attn:           Mingzhuo Tan
     Chief Executive Officer 
Jing Gen Industrial Park
#10 Gangkouerlu Road
Du Ruan Town, Jiangmen City
Guangdong Province, China
Tel: (86)750-395-9988


                      With copies to:


Anslow & Jaclin, LLP
Attn:           Richard I. Anslow, Esq.
195 Route 9 South, 2nd Floor
Manalapan, NJ 07726
Tel: (732) 409-1212
Fax: (732) 577-1188


Dai & Associates, P.C.
Attn: Shang Dai, Esq.
136-20 38 Avenue, Suite 9F
Flushing, NY 11354
Tel. No.: (718) 888-8880
Fax No.: (718) 888-9270
 
If to the Investor Representative:


Access America Investments, LLC
800 Town & Country Blvd., Suite 420
Houston, Texas 77024
Attention: Christopher Efird, President


or to such other address and to the attention of such other person as any of the
above may have furnished to the other parties in writing and delivered in
accordance with the provisions set forth above.
 
12. Execution in Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Facsimile execution and delivery of this
Agreement is legal, valid and binding for all purposes.
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
13. Assignment and Modification.  This Agreement and the rights and obligations
hereunder of any of the parties hereto may not be assigned without the prior
written consent of the other parties hereto. Subject to the foregoing, this
Agreement will be binding upon and inure to the benefit of each of the parties
hereto and their respective successors and permitted assigns. No other person
will acquire or have any rights under, or by virtue of, this Agreement.  No
portion of the Escrow Amount shall be subject to interference or control by any
creditor of any party hereto, or be subject to being taken or reached by any
legal or equitable process in satisfaction of any debt or other liability of any
such party hereto prior to the disbursement thereof to such party hereto in
accordance with the provisions of this Agreement. This Agreement may be changed
or modified only in writing signed by all of the parties hereto.   No waiver of
any right or remedy hereunder shall be valid unless the same shall be in writing
and signed by the party giving such waiver.  No waiver by any party with respect
to any condition, default or breach of covenant hereunder shall be deemed to
extend to any prior or subsequent condition, default or breach of covenant
hereunder or affect in any way any rights arising by virtue of any prior or
subsequent such occurrence.
 
14. Applicable Law. This Agreement shall be governed by and construed with the
laws of the State of New York applicable to contracts made and to be performed
therein.  Any litigation concerning the subject matter of this Agreement shall
be exclusively prosecuted in the state or federal courts located in New York,
New York, and all parties consent to the exclusive jurisdiction and venue of
those courts.
 
15. Headings. The headings contained in this Agreement are for convenience of
reference only and shall not affect the construction of this Agreement.
 
16. Attorneys’ Fees. If any action at law or in equity, including an action for
declaratory relief, is brought to enforce or interpret the provisions of this
Agreement, the prevailing party shall be entitled to recover reasonable
attorneys’ fees from the other party (unless such other party is the Escrow
Agent), which fees may be set by the court in the trial of such action or may be
enforced in a separate action brought for that purpose, and which fees shall be
in addition to any other relief that may be awarded.
 




[Signature Page Follows]


 
- 7 -

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the day
and year first above written.
 


ESCROW AGENT:


ANSLOW & JACLIN, LLP




By:   /s/  Richard I. Anslow   
Name: Richard I. Anslow, Esq.
Title: Managing Partner




COMPANY:


CHINA GROWTH CORPORATION
 
 
 
By:   /s/  Mingzhou Tan     
Name: Mingzhuo Tan
Title: Chief Executive Officer
 
 


INVESTOR REPRESENTATIVE:


ACCESS AMERICA INVESTMENTS, LLC
 
 
 
By:   /s/  Joseph Rozelle     
Name: Joseph Rozelle
Title: Chief Financial Officer




[Signature Page to IR Escrow Agreement]


--------------------------------------------------------------------------------